Citation Nr: 0430796	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of a left knee disorder.

2.  Entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for a 
period beginning July 10, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Baltimore, 
Maryland, which in pertinent part, confirmed and continued a 
30 percent disability rating for a left knee disorder and 
denied entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements, with 
respect to the issues on appeal.  The Board acknowledges that 
the RO issued letters to the veteran dated July 2001 and 
September 2001, which briefly mention VCAA.  However, there 
is no communication from the RO to the veteran specifically 
addressing the evidence needed to substantiate the claim and 
the respective duties of the parties to secure or submit 
evidence with particular respect to the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In the veteran's April 2002 notice of disagreement, he 
indicated that he had ongoing treatment with respect to his 
left knee disorder.  On remand, the RO should ask the veteran 
to provide the names, addresses and approximate dates of 
treatment for any health care providers, VA or non-VA, who 
have treated him for his left knee disorder from October 2001 
to the present.  The RO should then obtain all treatment 
records.

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case, the veteran last underwent a VA 
examination with respect to his service-connected disability 
in October 2001, more than three years ago.  Furthermore, the 
veteran repeatedly argues in statements to the RO that there 
was an increase in the severity of his service-connected 
disability.  On remand, the veteran should be scheduled for a 
VA orthopedic examination to determine the current nature and 
severity of his service-connected left knee disorder.     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his left knee disorder 
from October 2001 to the present, 
including any physical therapy notes or 
reports.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records, in order that he be allowed an 
opportunity to obtain those records for 
submission to VA.

3.  After all documents are obtained 
and have been associated with the 
claims folder, the RO should arrange 
for the veteran to be scheduled for a 
VA orthopedic examination to determine 
the severity of his service-connected 
left knee disorder.  The claims folder 
must be made available to the physician 
for the examination and the examination 
report must state whether such review 
was accomplished.  The physician should 
describe in detail all symptoms 
reasonably attributable to the 
veteran's service-connected left knee 
disorder and its current severity.  The 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due 
to pain, and state the normal range of 
motion for the left knee.  The examiner 
should indicate whether the veteran has 
either instability or recurrent 
subluxation and if either recurrent 
subluxation or lateral instability is 
found, the examiner should indicate 
whether such symptoms are best 
described as slight, moderate, or 
severe.  The examiner should also 
indicate whether the veteran has 
frequent episodes of locking, pain or 
effusion in the joint.  Complete 
diagnoses should be provided.

The physician should then set forth the 
extent of any functional loss present 
in the veteran's left knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him 
is supported by adequate pathology and 
is evidenced by his visible behavior.  
The examiner should elicit information 
as to precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the service-
connected left knee has upon his daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability should be 
described in adequate detail.

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
physician should describe in adequate 
detail neurologic symptoms, if any, 
involving the knee reasonably 
attributable to the service-connected 
disability (versus other causes).  The 
conclusions should reflect review of 
the claims folders, and the discussion 
of pertinent evidence.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




